                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

JOHNATHAN PINNEY                                                                   PLAINTIFF
ADC #173141

V.                                   NO. 4:19-CV-00930-BRW

UNITED STATES SUPREME COURT, et al.                                               DEFENDANT

                                                ORDER
          Plaintiff Johnathan Pinney (“Plaintiff”), who is currently in custody at the Ouachita River

Unit of the Arkansas Department of Correction, filed a motion to proceed in forma pauperis.1

Plaintiff also filed a complaint against the United States Supreme Court and Robert K. Barnes,

whom Plaintiff identifies as a Supreme Court clerk. 2 Plaintiff alleges Barnes violated Plaintiff’s

due process rights when Barnes returned to him papers Plaintiff sought to have filed with the

United States Supreme Court.3

          This case is currently pending in the Eastern District of Arkansas. Based on the

Defendants named and the allegations made, the interests of justice would best be served by

transferring this case to the United States District Court for the District of Columbia.4 The Clerk

of Court is directed to immediately transfer Plaintiff’s entire case file to the United States

District Court for the District of Columbia.

          IT IS SO ORDERED this 27th day of December, 2019.

                                                         Billy Roy Wilson________________
                                                         UNITED STATES DISTRICT JUDGE




1
    Doc. No. 1.
2
    Doc. No. 2, at 1.
3
    Id. at 1-2, 43.
4
    28 U.S.C. § 1406(a); 28 U.S.C. § 1391(e).
